                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                             DOCKET NO. 3:18cr15-MOC-DCK-1

UNITED STATES OF AMERICA                         )
                                                 )       FINAL ORDER AND JUDGMENT
           v.                                    )         CONFIRMING FORFEITURE
                                                 )
LARRY ALLEN ELKINS, JR.                          )


           Upon Motion of the United States for a Final Order and Judgment of Forfeiture, THE

COURT HEREBY GRANTS THE MOTION AND FINDS AS FOLLOWS:

            Defendant has consented to an Order of Forfeiture of the following vehicle seized from

    defendant during his apprehension1:

           A 2006 Mercedes, model CLS500C, 4-door automobile, VIN number
           WDDDJ75XX6A063001 seized during the investigation.

            From March 22, 2018, through April 20, 2018, the United States published, via

    www.forfeiture.gov, notice of this forfeiture and of the intent of the Government to dispose of

    the forfeited property according to law, and notice to all third parties of their right to petition

    the Court within sixty days of March 22, 2018, for a hearing to adjudicate the validity of any

    alleged legal interest in the property. (Doc. 21). The United States also sent direct notice to

    individuals who reasonably appeared to be potential claimants of the property. (Docs. 22 and

    34).

            On September 21, 2018, Keenan Patrick Horton (“Petitioner”) filed a Claim asserting an

    interest in the 2006 Mercedes CLS500. (Doc. 32). On January 11, 2019, the United States

    filed a Motion to Dismiss the Petition of Horton for failure to sign the petition under penalty of


1    Defendant also consented to forfeiture of currency, firearms, and another vehicle, but
petitions were not timely filed for those properties so they are already finally forfeited by
operation of law (Doc. 35) pursuant to FED. R. CRIM. P. 32.2(c)(2).
                perjury. (Doc. 38). On January 14, 2019, this Court denied the United States’ Motion and

                ordered Petitioner Horton to file an amended petition under penalty of perjury within fourteen

                days of the Order. (Doc. 39). After more than 14 days elapsed, on March 29, 2019, the United

                States filed a Renewed Motion to Strike and Dismiss Horton’s Petition. (Doc. 41). On April

                5, 2019, this Court granted the United States’ Motion to Dismiss Horton’s Petition without

                prejudice. (Doc. 42). No other petitions have been filed and the time for filing petitions has

                expired.

                       Based on the foregoing record, issuance of a Final Order is now appropriate.

                       It is, therefore, ORDERED that:

                      In accordance with Rule 32.2(c)(2), the Order of Forfeiture is confirmed as final.         All

              right, title, and interest in the entirety of the following property seized from Defendant is forfeited

              to the United States for disposition according to law and the United States shall have clear title to

              the property as set forth in 21 U.S.C. § 853(n):

                      A 2006 Mercedes, model CLS500C, 4-door automobile, VIN number
                      WDDDJ75XX6A063001 seized during the investigation.


                      SO ORDERED.



Signed: May 9, 2019
